                 Case 3:20-cv-05101-MLP Document 13 Filed 05/06/20 Page 1 of 5



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   TANYA HARRIS,

 9                             Plaintiff,                 Case No. C20-5101-MLP

10          v.                                            ORDER

11   COMMISSIONER OF SOCIAL
     SECURITY,
12
                               Defendant.
13

14
                                        I.        INTRODUCTION
15
            This matter is before the Court on the Commissioner’s Motion to Dismiss for lack of
16
     subject-matter jurisdiction (“Commissioner’s Motion”). (Def’s Mot. (Dkt. # 10).) Tanya Harris
17
     (“Plaintiff”), proceeding pro se, filed an Affidavit in Opposition to Defendant’s Motion
18
     (“Plaintiff’s Response”). (Pl.’s Aff. (Dkt. # 12).) As discussed below, because Plaintiff provides
19
     good cause for her delay in filing her complaint, Commissioner’s Motion is DENIED.
20
                                            II.   BACKGROUND
21
            On February 7, 2020, Plaintiff filed her complaint. (Pl.’s Compl. (Dkt. # 1-1; Dkt. # 3).)
22
     Plaintiff generally alleges that the Commissioner’s final decision denying her disability
23
     insurance claim under Title II and supplemental security income claim under Title XVI was not



     ORDER - 1
               Case 3:20-cv-05101-MLP Document 13 Filed 05/06/20 Page 2 of 5



 1   supported by substantial evidence and/or is based on legal error. (Id. at 2.) On April 6, 2020, the

 2   Commissioner filed his Motion requesting the Court dismiss this case under Federal Rule of

 3   Civil Procedure 12(b)(1) because Plaintiff failed to bring her action within 60 days of receiving

 4   notice of the Commissioner’s final decision. (Def’s Mot. (Dkt. # 10) at 1.)

 5           In support of his Motion, the Commissioner submitted a declaration from the Office of

 6   Appellate Operations, which reviews claims when a claimant is dissatisfied with the decision of

 7   an Administrative Law Judge (“ALJ”) in a Social Security Benefits application. (Christianne

 8   Voegele Decl. (Dkt. # 11).) The declaration stated: (1) on February 7, 2019, the ALJ issued a

 9   decision denying Plaintiff’s claim for benefits and mailed a copy to Plaintiff; (2) Plaintiff

10   subsequently requested review of the ALJ decision; and (3) on November 25, 2019, the Appeals

11   Council sent Plaintiff notice it was denying Plaintiff’s request. (Id. at 3.) The declaration further

12   explained the Appeals Council’s notice informed Plaintiff she had 60 days to file a civil action

13   for court review from the date of its receipt and the Appeals Council assumes Plaintiff received

14   notice five days after the date on the notice. (Id. at 3, 34.) Finally, the declaration noted Plaintiff

15   did not request an extension of time to file her action. See 42 U.S.C. § 405(g); 20 C.F.R.

16   § 422.210(c).

17           Commissioner argues that Plaintiff’s claim should be dismissed because it was filed on

18   February 7, 2020, more than 60 days after November 30, 2019, the date Plaintiff was presumed

19   to have received notice of the Commissioner’s final decision. (Def’s Mot. (Dkt. # 10) at 4.)

20   Plaintiff responds that her filing of the complaint was within 60 days because her actual receipt

21   of the notice was December 9, 2019. (Pl.’s Aff. (Dkt. # 12) at 1.) Plaintiff explains she did not

22   receive the notice until December 9, 2019, because her mail was likely delayed by her mailbox

23   being blocked by others’ vehicles. (Id. at 2.) Plaintiff represents this issue “happens often” and




     ORDER - 2
                Case 3:20-cv-05101-MLP Document 13 Filed 05/06/20 Page 3 of 5



 1   that she has previously moved her mailbox twice because of previous difficulties receiving mail

 2   “to no avail.” (Id.)

 3                                          III.    DISCUSSION

 4           Federal courts have limited jurisdiction and “possess only that power authorized by

 5   Constitution and statute.” Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375, 377

 6   (1994) (citations omitted). When presented with a motion to dismiss for lack of subject-matter

 7   jurisdiction, a plaintiff has the burden to demonstrate that this Court has jurisdiction. Id. (citation

 8   omitted); See Fed. R. Civ. P. 12(b)(1). When presented with a motion to dismiss pursuant to Rule

 9   12(b)(1), the Court favorably views “the facts alleged to support jurisdiction.” McNatt v. Apfel,

10   201 F.3d 1084, 1087 (9th Cir. 2000) (citing Boettcher v. Sec. Health & Human Servs., 759 F.2d

11   719, 720 (9th Cir. 1985)).

12           This Court has statutory jurisdiction to review “any final decision of the Commissioner of

13   Social Security made after a hearing.” 42 U.S.C. § 405(g). Pursuant to the relevant federal

14   regulations, a claimant obtains a judicially reviewable final decision only after completing all the

15   required steps, including asking for reconsideration of an initial determination, requesting a

16   hearing, and requesting review by the Appeals Council. See 20 C.F.R. §§ 404.907, 404.929,

17   404.967.

18           A claimant seeking judicial review must either receive a decision by the Appeals Council,

19   or notice from the Appeals Council, that it has denied the claimant’s request for review. 20

20   C.F.R. § 404.981. The claimant has 60 days from receipt of the decision or notice to request

21   judicial review. Id.; see 42 U.S.C. § 405(g). A claimant is presumed to have received notice of

22   the Appeals Council’s decision or notice five days from the date on the notice unless plaintiff

23




     ORDER - 3
              Case 3:20-cv-05101-MLP Document 13 Filed 05/06/20 Page 4 of 5



 1   shows otherwise. 20 C.F.R. §§ 404.901 (“Date you receive notice means 5 days after the date on

 2   the notice, unless you show us that you did not receive it within the 5-day period.”); 422.201(c).

 3          Here, Plaintiff has provided a good cause explanation for her delay in filing her

 4   complaint. Plaintiff represents that: (1) she did not receive the Appeals Council’s notice until

 5   December 9, 2019, because her mailbox was likely blocked by others’ vehicles; (2) she regularly

 6   has difficulty receiving her mail because of her mailbox being blocked; and (3) she has

 7   previously moved her mailbox twice because of the issue. (See Pl.’s Aff. at 1-2.) Therefore,

 8   Plaintiff has plausibly demonstrated she was not in receipt of the Appeals Council’s notice on

 9   November 30, 2019, and instead received it on December 9, 2019. See 20 C.F.R. §§ 404.901,

10   422.201(c); see also McNatt, 201 F.3d at 1087.

11          Given Plaintiff’s representation she did not receive the Appeal’s Council’s notice until

12   December 9, 2019, Plaintiff had 60 days from her receipt of the notice to file her complaint. See

13   42 U.S.C. § 405(g); 20 C.F.R. § 404.981. Plaintiff filed her complaint on February 7, 2020,

14   which was within 60 days of her receipt of the Appeal’s Council notice. (See Pl.’s Compl. at 1.)

15   Accordingly, Commissioner has failed to demonstrate this matter should be dismissed under

16   Federal Rule of Civil Procedure 12(b)(1) for lack of subject-matter jurisdiction.

17                                        IV.     CONCLUSION

18          For the foregoing reasons, the Court DENIES Commissioner’s Motion (dkt. # 10) and

19   directs defendant to file an answer. Within 60 days of this Order, Commissioner shall file and

20   serve either the certified administrative record as the Commissioner’s answer or another

21   responsive pleading permitted by Rule 12 of the Federal Rules of Civil Procedure.

22

23




     ORDER - 4
             Case 3:20-cv-05101-MLP Document 13 Filed 05/06/20 Page 5 of 5



 1         Dated this 6th day of May, 2020.


                                              A
 2

 3                                            MICHELLE L. PETERSON
                                              United States Magistrate Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER - 5
